DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-4 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claims 1 and 3, lines 11 state “…the pair of horizontal plate parts has…”, but should be amended to state –the pair of horizontal plate parts have—

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landsherr (EP1749678).
Regarding Claim 3, Landsherr discloses an axle beam (see 10) having left and right wheel support parts (see 12, 14) configured to support wheels, and left and right vehicle body support parts (18) provided between the left and right wheel support parts and configured to support (Machine translation of Landsherr; Paragraph [0021]) a vehicle body from below, and extending (see fig. 1) in a vehicle width direction below the vehicle body, the axle beam comprising: a pair of horizontal plate parts (22, 24) extending (see figs. 1 and 2) in the vehicle width direction between the left and right vehicle body support parts with being spaced (see fig. 2) vertically from and facing each other; and a vertical plate part (26) extending in the vehicle width direction between (see fig. 2) the pair of horizontal plate parts and extending vertically so as to couple intermediate portions (see fig. 2) in a front and rear direction of the pair of horizontal 

Regarding Claim 4, Landsherr discloses the axle beam, wherein the two plate parts (the upper front plate part and the lower rear plate part), which are set to have the lengths in the front and rear direction smaller (see fig. 2) than the other two plate parts (28 and 30), are set to the upper front plate part and the lower rear plate part.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Landsherr (EP1749678) in view of Bernhard et al. (EP2163401).
Regarding Claim 1, Landsherr discloses an axle beam (see 10) having left and right wheel support parts (see 12, 14) configured to support wheels, and left and right vehicle body support parts (18) provided between the left and right wheel support parts and configured to support (Machine translation of Landsherr; Paragraph [0021]) a vehicle body from below, and extending (see fig. 1) in a vehicle width direction below the vehicle body, the axle beam comprising: a pair of horizontal plate parts (22, 24) extending (see figs. 1 and 2) in the vehicle width direction between the left and right vehicle body support parts with being spaced (see fig. 2) vertically from and facing each other; and a vertical plate part (26) extending in the vehicle width direction between (see fig. 2) the pair of horizontal plate parts and extending vertically so as to couple intermediate portions (see fig. 2) in a front and rear direction of the pair of horizontal plate parts, wherein the pair of horizontal plate parts has an upper horizontal plate part (22) and a lower horizontal plate part (24), wherein the upper horizontal plate part has an upper front plate part (fig. 2; the portion extending forward from an axis formed through 26) 
While Landsherr, similarly to the application, discloses that axle beams comprising asymmetrical cross-sections in the front-rear direction absorb maximum tensile, compressive, and torsional loads that typically occur during hard braking (Par [0006]), Landsherr does not disclose that only one plate part of the upper front plate part, the upper rear plate part, the lower front plate part and the lower rear plate part is set to have a length in the front and rear direction smaller than each length of the other three plate parts.
Bernhard et al. teaches an axle beam (see fig. 7), comprising a pair of horizontal plate parts (10, 11) spaced vertically and attached together by a vertical plate part (9), wherein the horizontal plate parts comprise an upper front plate part (fig. 7; the portion extending forward from the axis formed through 9), an upper rear plate part (fig. 7; the portion extending rearward from the axis formed through 9), a lower front plate part (fig. 7; the portion extending forward from the axis formed through 9) and a lower rear plate part (fig. 7; the portion 
Therefore, as Landsherr discloses that an asymmetrical cross-section of an axle beam substantially counters forces acting on the axle beam during hard braking, and Bernhard et al. teaches an axle beam comprising an asymmetrical cross-section wherein a single plate part is set to have a length smaller than each length of the other three plate parts, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the axle beam of Landsherr in view of the teachings of Bernhard et al., such that the upper front plate part was set to have a length in the front and rear direction smaller than each length of the other plate parts, the other three plate parts having the same length in the front and rear direction. By doing so, the axle beam would be reinforced by the three longer plate parts in areas that are subject to a higher maximum load when the vehicle brakes hard, so that the axle body could be designed to be slimmer and lighter overall and could absorb the same maximum loads that are typically encountered when driving and braking operations occur (Landsherr; Par [0023]).

Regarding Claim 2, Landsherr, as modified, discloses the axle beam, wherein the one plate part (Landsherr; the upper front plate part, as modified above), which is set to have the smaller length, of the upper front plate part (fig. 2; the portion extending forward from an axis formed through 26),  the upper rear plate part, the lower front plate part, and the lower rear plate part is set to the upper front plate part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616